Citation Nr: 0401663	
Decision Date: 01/16/04    Archive Date: 01/28/04

DOCKET NO.  00-04 097A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 
percent for post-traumatic stress disorder (PTSD) with 
anxiety and depression before March 1, 2000.

2.  Entitlement to a disability rating in excess of 70 
percent for PTSD subsequent to March 1, 2000.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from November 1967 to June 
1970.

This appeal arises from an adverse decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon, dated in June 1999, that denied the veteran's claim 
of entitlement to an increased rating for PTSD.  The rating 
assigned was duly appealed.

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.

In July 2001, the RO increased the rating assigned the 
veteran's PTSD with anxiety and depression to 70 percent 
disabling effective March 1, 2000.  In November 2001, the RO 
found the veteran was entitled to a total disability rating 
based on individual unemployability (TDIU), effective March 
1, 2000.  During the period prior to that date the veteran's 
disability remains at a 30 percent rating.  Additionally, it 
is possible that a 100 percent schedular evaluation after 
March 1, 2000, rather than a TDIU rating, would result in 
increased benefits, e.g. special monthly compensation.  The 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (Court) has held that where a veteran has filed a 
notice of disagreement as to the assignment of a disability 
evaluation, a subsequent rating decision awarding a higher 
rating, but less than the maximum available benefit, does not 
abrogate the pending appeal. See AB v. Brown, 6 Vet. App. 35, 
38 (1993).  Thus, the issues noted in the caption to this 
decision remain in appellate status.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. 
§ 5102, 5103, 5103A, 5107 (West 2002)) became law.  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  VCAA, § 7(a), 114 Stat. at 2099-2100; see 
Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. Jan. 13, 
2004).

Review of the claims folder does not reveal a notice 
compliant with the VCAA and the case law interpreting the 
adequacy of noticue pursuant to it.  See Pelegrini, supra.; 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) .  
Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  Pelegrini, supra.  Therefore, for these reasons, a 
remand is required.

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also Pelegrini, supra.; 38 C.F.R. § 3.159 
(2002).

2.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for PTSD since 
October 2001.  After securing the 
necessary release, the RO should obtain 
these records.  The RO should insure all 
VA treatment records are attached to the 
claims folder.

3.  The RO should then readjudicate the 
issue on appeal.  If any benefit sought 
remains denied, the veteran and his 
attorney should be provided a 
supplemental statement of the case (SSOC) 
and an appropriate period of time for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See Veterans Benefits Act of 2003, Pub. L. No. 108-
183, §707, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be 
codified at 38 U.S.C. §§ 5109B and 7112); The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.43 and 38.02.




	                  
_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




